Citation Nr: 1526328	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-06 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for headaches with associated visual disturbances.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The Veteran has migraine headaches with transient visual auras and field loss that are as likely as not related to an in-service head injury.  


CONCLUSION OF LAW

The Veteran has migraine headaches with transient visual auras and field loss that are the result of injury incurred during active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease is related to military service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the instant case, the medical evidence of record shows that the Veteran has a present diagnosis of classical migraine with visual aura and visual field loss.  Further, the Board notes that VA has conceded an in-service head injury which the Veteran sustained while stationed in the Republic of Vietnam in May 1967.  Thus, the issue at hand is one of medical nexus between the Veteran's present disability and his in-service head injury.  

In June 2010, the Veteran was afforded a VA neurological disorders examination in connection with his claim.  The VA examiner took the Veteran's medical history and noted his 1967 head injury, and also his report of seeing shapes while in the field hospital in Vietnam.  He noted a family history of mild headaches.  The examiner stated that the Veteran complains of episodic, stereotypical scotoma followed by visual field deficit (blind spot) that occurred intermittently since he suffered a traumatic loss of consciousness while deployed in Vietnam.  He opined that the symptoms most closely suggest migraine variant.  Given the proximal relationship between the Veteran's reported onset of symptoms and his head trauma, the examiner opined that it is more likely than not that the diagnosed migraine headaches were triggered by the concussion suffered on active duty.  Following an MRI, the examiner reaffirmed his opinion that a medical nexus exists between the Veteran's migraine headaches and his in-service head injury.

In July 2010, the Veteran was afforded a VA eye examination, also in connection with his claim.  The VA examination was conducted by an optometrist who gave a diagnosis of classical migraine with visual aura and visual field loss.  The examiner stated that onset of visual field defect was approximately in the 1980's, he also noted that the Veteran had fallen and hit his head in 1991, and then attributes the Veteran's first recorded aura to that year.  He also noted that the Veteran's claims file noted treatment in May 1967, consistent with a history of hitting his head after being knocked down.  The examiner stated that classical migraines may be hereditary and many have dietary triggers or associations.  He opined that the migraines with visual field defect and aura were not aggravated or caused by the Veteran's military service.  

In November 2011, the Veteran submitted a medical opinion by a private physician, Dr. J.B., a board certified internal medicine specialist, with certifications by the American Board of Internal Medicine, the American Board of Independent Medical Examiners, and the American Association of Medical Review Officers.  Dr. J.B. reported the Veteran's in-service head injury in detail, including his report that he was knocked down by a helicopter downdraft and knocked unconscious.  He noted the subsequent reported diagnosis of a concussion.  He also noted that the Veteran reported blurred vision and shapes and colors at that time.  Dr. J.B. also took note of the Veteran's 1991 head injury, and reported it to be a bump on the top of the head which did not cause unconsciousness, but rather hurt for about 10 minutes, and triggered a loss of vision about 8 hours later.  Dr. J.B. also reviewed the Veteran's VA medical records, including the July 2010 eye examination.  Thereafter, Dr. J.B. stated that the Veteran sustained a significant head injury while on active duty related to a helicopter down draft, which may be as powerful as 70 kilometers per hour.  He opined that the July 2010 VA examiner's opinion did not fully consider the severity of this head injury, specifically, he noted that the incident was reported as "subjective."  He also notes that the July 2010 VA examiner specifically connected the Veteran's decreased visual acuity to his migraine headaches.  

Dr. J.B. then opines that it more likely than not that the Veteran's post-traumatic migraine headaches are service connected, and that his loss of visual acuity is also more likely than not service connected as they relate directly to his post traumatic migraines.  In support of this opinion, he notes that the medical literature is replete with evidence and research showing that post-traumatic headaches can be either of the migraine or the non-migraine variety; that such headaches are very common sequelae following injuries to the head or neck; that with more severe trauma, headaches may become a problem that lasts a lifetime; and that occasionally patients will not develop migraines until months following a head injury.  He provides a thorough discussion in support of his opinion and cites to specific published medical treatise evidence in support of this opinion.  

In light of the above opinions, the Board finds that the Veteran is entitled to service connection for migraine headaches.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, the Board finds that the evidence is at least in equipoise.

The Board  finds particularly probative the opinion by Dr. J.B.  That opinion is based on a review of the entire record as well as the Veteran's past medical history, to include both the May 1967 in-service head injury, and the 1991 head injury.  Dr. J.B. provided a reasoned and thorough discussion of the Veteran's symptoms and supported his opinion with citation to known medical principles and published medical treatise evidence.  

The Board notes that the June 2010 VA examiner also found a nexus between the Veteran's migraine headaches and his in-service head injury, although he did not provide an in-depth discussion supporting that conclusion; nor did he address the Veteran's subsequent medical history.  Thus, while that opinion holds some weight in favor of the Veteran's claim, it is of less probative value as it does not fully discuss the Veteran's situation.

Similarly, the Board finds the July 2010 VA optometrist's opinion to be less probative than that offered by Dr. J.B.  Specifically, that opinion is somewhat inconsistent as it attributes the Veteran's onset of symptoms to two separate dates, one non-specific date in the 1980's and another in 1991.  Further, while he notes that migraines may have some hereditary and dietary triggers associated with them, he fails to address why the Veteran's migraine headaches are not the result of the 1967 head trauma. 

Thus, because the Board finds the opinion of Dr. J.B. to be of more weight than the negative evidence, and because the opinion by Dr. J.B. is also supported by the June 2010 VA examiner, the Board finds that the evidence of record likely supports a finding of a nexus between the Veteran's in-service head trauma and his presently diagnosed migraine headaches.  Accordingly, service connection for migraine headaches with visual auras and field loss is granted.  


ORDER

Service connection for migraine headaches with associated transient visual auras and field loss is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


